Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-15, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. (US PGPUB 20190279420) in view of (US PGPUB 20130335409).
As per claim 1, Moreno discloses at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by at least one hardware processor (Moreno, abstract and [0006]) cause the at least one hardware processor to perform: 
generating a first 3-dimensional (3D) model of an object (Moreno, Fig. 2, #202-#206 and [0047], [0050], and [0057], where point cloud data is used to generate a point cloud model of a roof);
obtaining a set of images of the object (Moreno, [0069]-[0071], where the point cloud model is further refined using aerial imagery); and
generating a second 3D model of the object based on the set of images (Moreno, Fig. 2, #208-#212 and [0070], [0071], and [0074], where the 3D model is refined using aerial imagery, this maps to generating a second 3D model of the object).
Moreno discloses generating a point-cloud model of rooftops then obtaining aerial images of them in order to refine them with more accurate edges, however Moreno doesn’t disclose identifying a set of imaging positions from which to capture at least one image based on the first 3D model of the object; and
obtaining a set of images of the object captured at, or approximately at, the set of imaging positions.
However Yamamoto discloses identifying a set of imaging positions from which to capture at least one image based on the first 3D model of the object (Yamamoto, Fig. 5, #S54, and #S59, where a plurality of images is captured by photographing the same “partial area” from a plurality of viewpoints);
obtaining a set of images of the object captured at, or approximately at, the set of imaging positions (Yamamoto, #S55 and #60, where the “reflection model” is updated based on the updated images and [0033]-[0034], where the 3D model is updated based on the captured image with a correct 3D shape based on the captured images).
Moreno and Yamamoto are analogous since both of them are dealing with the refinement of 3D models with captured imagery. Moreno provides a way of refining a 3D rooftop point cloud with captured aerial imagery. Yamamoto provided a way of refining a 3D model with imagery captured from a plurality of angles, including requesting the user to move the camera to different angles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the incorporation of captured imagery from different angles taught by Yamamoto into modified invention of Moreno 

As per claim 5, claim 1 is incorporated and Moreno in view of Yamamoto discloses wherein generating the second 3D model of the object comprises: generating the second 3D model of the object based on the set of images using photogrammetry (Moreno, Fig. 2, #208-#212 and [0070], [0071], and [0074], where the 3D model is refined using aerial imagery, this maps to generating a second 3D model of the object; this maps to using photogrammetry).

As per claim 6, claim 1 is incorporated and Moreno in view of Yamamoto discloses wherein generating the second 3D model of the object comprises: generating the second 3D model of the object based on the first 3D model and the set of images Moreno, Fig. 2, #208-#212 and [0070], [0071], and [0074], where the 3D model is refined using aerial imagery, this maps to generating a second 3D model of the object; this maps to using photogrammetry).

As per claim 7, claim 1 is incorporated and Moreno doesn’t disclose but Yamamoto discloses wherein the set of imaging positions is a first set of imaging positions (Yamamoto, Fig. 5, #S54 and [0041], where a first set of viewpoints is used for photographing the same “partial area”),
wherein the set of images of the object is a first set of images of the object (Yamamoto, Fig. 5, #S5 and [0041], where these captured images map to a first set of images of the object); and 
wherein the processor-executable instructions that, when executed by the at least one hardware processor, further cause the at least one hardware processor to perform:  identifying a second set of imaging positions from which to capture at least one image based on the second 3D model of the object (Yamamoto, Fig. 5, #S58 and #s59 and [0046]-
obtaining a second set of images of the object captured at, or approximately at, the second set of imaging positions (Yamamoto, Fig. 5, #S58 and #s59 and [0046]-[0048], where a second set of images of captured of the “partial area” of the object after giving notifications to the user; these images map to the second set of images); and
generating a third 3D model of the object based on the second set of images (Yamamoto, [0033], where the use of the additional images results in a better 3D model without missing portions).  
See claim 1 rejection for reason to combine.

As per claim 8, claim 1 is incorporated and Moreno doesn’t disclose but Yamamoto discloses wherein obtaining the set of images comprises:  outputting an indication of at least some imaging positions from the set of imaging positions (Yamamoto, Fig. 3 and [0033], where, the electronic device notifies the user of the position or angle at which to photograph the object via information displayed on the LCD screen).  
See claim 1 rejection for reason to combine.

As per claim 9, claim 8 is incorporated and Moreno doesn’t disclose but Yamamoto discloses wherein outputting the indication of the at least some imaging positions comprises:  displaying the indication of the at least some imaging positions in an extended reality (XR) interface (Yamamoto, Fig. 3 and [0033], where, the electronic device notifies the user of the position or angle at which to photograph the object via information displayed on the LCD screen; this maps to an XR interface).  
See claim 1 rejection for reason to combine.

wherein the displaying the indication of the at least some imaging positions in the XR interface comprises:  displaying the indication of the at least some imaging positions in an augmented reality interface on a display (Yamamoto, Fig. 3 and [0033], where, the electronic device notifies the user of the position or angle at which to photograph the object via information displayed on the LCD screen; this maps to an augmented-reality display).  
See claim 1 rejection for reason to combine.

As per claim 11, claim 1 is incorporated and Moreno in view of Yamamoto discloses wherein obtaining the set of images comprises:  obtaining the set of images using the imaging sensor (Moreno, [0070], where the images are obtained using aerial imagery).

As per claim 12, claim 1 is incorporated and Moreno in view of Yamamoto discloses obtaining at least one range image of the object (Moreno, [0049], where the first model is a point cloud generated from LIDAR data).

As per claim 13, claim 12 is incorporated and Moreno in view of Yamamoto discloses wherein generating the first 3D model of the object comprises:  generating the first 3D model based on the at least one range image of the object (Moreno, [0049], where the first model is a point cloud generated from LIDAR data and it is used to generate the first 3D model of the data).

As per claim 14, claim 13 is incorporated and Moreno in view of Yamamoto discloses wherein obtaining the at least one range image of the object comprises:  obtaining the at least one range image of the object using a range imaging sensor (Moreno, [0049], where 

As per claim 15, Moreno in view of Yamamoto discloses a system for scanning an object (Moreno, abstract), comprising: 
at least one hardware processor (Moreno, [0006]); and 
at least one non-transitory computer-readable storage medium storing processor executable instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform (Moreno, [0006]);
generating a first 3-dimensional (3D) model of the object;
identifying a set of imaging positions from which to capture at least one image based on the first 3D model of the object;
obtaining a set of images of the object captured at, or approximately at, the set of imaging positions; and
generating a second 3D model of the object based on the set of images (see claim 1 rejection for detailed analysis).

As per claim 31, Moreno in view of Yamamoto discloses a method of scanning an object (Moreno, abstract), the method comprising:
generating a first 3-dimensional (3D) model of the object;  7631858.1Application No.: Not Yet Assigned7 Docket No.: W 1075.70002US01
Preliminary Amendment identifying a set of imaging positions from which to capture at least one image based on the first 3D model of the object;
obtaining a set of images of the object captured at, or approximately at, the set of imaging positions; and
generating a second 3D model of the object based on the set of images (see claim 1 rejection for detailed analysis).

Claims 2-4, 16, 17, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. (US PGPUB 20190279420) in view of (US PGPUB 20130335409) and in further view of Fathi et al. (US PGPUB 20200082168).
As per claim 2, claim 1 is incorporated and Moreno in view of Yamamoto doesn’t disclose but Fathi discloses wherein identifying the set of imaging positions comprises:  identifying at least one face of the object using the first 3D model (Fathi, [0090], “the angle of sensor data (e.g., image) capture in relation to an identified/desired area(s) or features of a physical asset(s) being for which sensor data is being acquired”); and
identifying at least one imaging position in the set of imaging positions using the identified at least one face (Fathi, [0112], “viewing angle, defined as the angle that a ray emanating from the sensor center intersects with the target surface. The ideal case is a ray that intersects the surface at 90 degrees angle because that is when the image is formed the best in the pinhole camera model”, thus the desired imaging position is pointed to the surface with a ray emanating from the camera normal to the surface; and [0009], where UAVs (unmanned aerial vehicles) are good for imaging/inspecting cell towers since they can be maneuvered to virtually any angle or position of the cell tower).  
Moreno in view of Yamamoto and Fathi are analogous since both of them are dealing with the refinement of 3D models with captured imagery. Moreno in view of Yamamoto provides a way of refining a 3D rooftop point cloud with captured aerial imagery. Fathi provided a way of refining a 3D model with imagery captured from a plurality of angles, including requesting the user to move the camera to different angles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the capture of images directly facing the object/model surface taught by Fathi into the modified invention of Moreno in view of Yamamoto because a ray from a camera that 

As per claim 3, claim 2 is incorporated and Moreno in view of Yamamoto doesn’t disclose but Fathi discloses herein identifying the at least one imaging position comprises:  identifying a first imaging position as a position having a viewing direction that is normal to a first face of the object; and identifying a second imaging position as a position having a viewing direction that is normal to a second face of the object (Fathi, [0090], “the angle of sensor data (e.g., image) capture in relation to an identified/desired area(s) or features of a physical asset(s) being for which sensor data is being acquired”, since there are multiple identified/desired areas, there is a first area and a second area; and [0112], “viewing angle, defined as the angle that a ray emanating from the sensor center intersects with the target surface. The ideal case is a ray that intersects the surface at 90 degrees angle because that is when the image is formed the best in the pinhole camera model”, thus there can be two images taken at normal angles to the two areas/faces).  
See claim 2 rejection for reason to combine.

As per claim 4, claim 3 s incorporated and Moreno in view of Yamamoto doesn’t disclose but Fathi discloses wherein identifying the at least one imaging position comprises: identifying a third imaging position as a position having a field of view that includes at least a portion of the first face of the object and at least a portion of the second face of the object (Fathi, [0131], where 3D imaging with image data is possible as long as there is some overlap from the images).  
See claim 2 rejection for reason to combine.

wherein identifying the set of imaging positions comprises:  identifying at least one face of the object using the first 3D model; and
identifying at least one imaging position in the set of imaging positions using the identified at least one face (see claim 2 rejection for detailed analysis).

As per claim 17, claim 16 is incorporated and Moreno in view of Yamamoto and Fathi discloses wherein identifying the at least one imaging position comprises:  identifying a first imaging position as a position having a viewing direction that is normal to a first face of the object; and
identifying a second imaging position as a position having a viewing direction that is normal to a second face of the object (see claim 3 rejection for detailed analysis).

As per claim 32, claim 31 is incorporated and Moreno in view of Yamamoto and Fathi discloses wherein identifying the set of imaging positions comprises:  identifying at least one face of the object using the first 3D model; and
identifying at least one imaging position in the set of imaging positions using the identified at least one face (see claim 2 rejection for detailed analysis).

As per claim 33, claim 32 is incorporated and Moreno in view of Yamamoto and Fathi discloses wherein identifying the at least one imaging position comprises:  identifying a first imaging position as a position having a viewing direction that is normal to a first face of the object; and
identifying a second imaging position as a position having a viewing direction that is normal to a second face of the object (see claim 3 rejection for detailed analysis).

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619